Citation Nr: 0319521	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran had active duty from October 1968 to October 
1970.  His awards and decorations include the Combat 
Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In a November 2002 statement, the veteran requested service 
connection for disabilities of his knee, spine, skeletal 
system, and muscles.  These claims have not yet been 
addressed by the RO and are referred for appropriate action.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

According to the report of a June 2001 VA examination, the 
veteran receives Social Security disability benefits.  
Records reflecting this award and the medical information 
upon which it was based have not been obtained for review by 
adjudicators.  While a SSA decision is not controlling for 
purposes of VA adjudication, it is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
These records should be obtained prior to further 
adjudication.  

It appears that the veteran receives VA treatment from 
various VA facilities.  In a December 2002 statement, the 
veteran indicated that he was in the middle of a trauma 
recovery program at that time.  Records of all treatment 
provided since May 2001, when the veteran's claim for an 
increased disability rating was received, should be obtained 
for review.  

The veteran provided sworn testimony during a videoconference 
hearing held in March 2002 before the undersigned Veterans 
Law Judge.  At that time he was unrepresented in his claim 
before VA.  In October 2002, he executed a power of attorney 
for purposes of his VA claims in favor of the Texas Veterans 
Commission.  This organization has not yet had the 
opportunity to provide written argument in support of the 
veteran's claim.  Thus, for due process purposes, after the 
other evidentiary development has been accomplished, the file 
should be forwarded to the Texas Veterans Commission for 
their review and comment.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private who treated the 
veteran for PTSD since May 2001.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

4.  After the above-requested medical 
records have been obtained, the veteran 
should be afforded a VA psychiatric 
examination to identify the level of 
impairment resulting from PTSD.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All indicated tests and 
studies should be conducted in 
conjunction with the examination.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


